Citation Nr: 1713330	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-45 806		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel






INTRODUCTION
	
The Veteran served on active duty from June 26, 1967 to September 12, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision decided in March 2008 and issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

The Board remanded the case in October 2011 and March 2014 for additional development and it now returns for further appellate review.  In this regard, the March 2014 remand characterized the instant issue was "entitlement to service connection for a back disorder, to include as due to exposure to ionizing radiation;" however, in a statement received in December 2016, the Veteran clarified that he had claimed that his back disorder was caused or aggravated by service, while his respiratory disorder was due to exposure to ionizing radiation.  Therefore, the Board has recharacterized the issue as shown on the title page of this decision.

The Board notes that, following the most recent readjudication of the Veteran's claim in the November 2016 supplemental statement of the case, he submitted additional evidence in December 2016 without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  While such documents appear to be duplicative or irrelevant to the instant matter, as his claim is being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.	

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran contends that he has a back disorder that was caused or aggravated by his military service.  In this regard, he reports that he injured his back during service as a result of being kicked by a superior officer that aggravated his pre-existing scoliosis and/or caused a separate back disorder.  Therefore, he contends that service connection for such disorder is warranted.

The Veteran's service treatment records reflect that, upon his induction examination in June 1967, his spine was normal upon clinical evaluation.  However, at such time, he reported that he fell off a stage previously and hurt his back.  He indicated that he had recurrent back pain since that time.  In July 1967, the Veteran sought treatment on numerous occasions for back pain.  X-rays revealed right scoliosis in the thoracic spine.  Also in July 1967, his service treatment records reflect that he was forced into a firing position and hurt his shoulder blade and spine at the time.  In August 1967, the Veteran continued to complain of back pain.  He subsequently underwent Medical Board Proceedings, at which time it was noted that he had scoliosis, with an approximate onset date of May 1966, that was not incurred in the line of duty, was not caused incident to service, existed prior to service, and was not aggravated by service.

As noted in the Board's March 2014 remand, the Veteran underwent a VA examination in March 2010 in order to determine the nature and etiology of his back disorder, to include scoliosis.  At such time, the VA examiner opined that the Veteran's current back condition is not caused by, or related to, or aggravated by his military service and noted consideration of the medical evidence.  The VA examiner explained that the Veteran is 67 years of age and it is consistent for his skeletal system to manifest degenerative changes at this age.  The episode of injury described was a solitary temporary condition.  Also, the examiner found that the Veteran's scoliosis is developmental and not related to his military service.  However, as the examiner did not indicate whether scoliosis is a developmental defect or disease, the Board remanded the matter for an addendum opinion.

Thereafter, the Veteran underwent another VA examination in October 2016.  At such time, the examiner noted a diagnosis of scoliosis.  Per a medical literature review, he indicated that scoliosis, which is a lateral curvature of the spine, is a structural alteration that occurs in a variety of conditions.  He further indicated that progression of the curvature during periods of rapid growth can result in significant deformity, and idiopathic scoliosis is scoliosis for which there is no definite etiology.  However, a genetic contribution is supported by twin and family history.  Following a physical examination and a review of the Veteran's medical records, the examiner opined that the Veteran's scoliosis is a developmental defect and there was no additional disability due to disease or injury superimposed upon such defect during service as the service treatment records are silent for any additional disability.  

However, it does not appear that the examiner considered the etiology of any back disorders other than scoliosis.  In this regard, X-rays conducted during the October 2016 VA examination revealed mild degenerative changes in the facet joints of the lower lumbar spine, degenerative disc changes at L5/S1, and marginal osteophytes from L4 to S1 in addition to scoliosis.  Moreover, while the examiner was correct that no additional diagnosis referable to the Veteran's back was noted during service, it does not appear that he considered whether a superimposed injury, to include as a result of being forced into the firing position as noted in the service treatment records or kicked in the back by a superior officer as described by the Veteran, incurred during service resulted in an additional back disorder, to include those noted on X-ray.  Therefore, a remand to obtain an addendum opinion is necessary to decide the claim.

Finally, as noted in the Introduction, additional evidence was submitted in December 2016 that has not been considered by the AOJ.  Therefore, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of the November 2016 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the examiner who conducted the October 2016 VA examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the October 2016 examiner is not available, the record should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to address the following inquiries:

(A)  In addition to scoliosis, please identify all current back disorders, to include mild degenerative changes in the facet joints of the lower lumbar spine, degenerative disc changes at L5/S1, and marginal osteophytes from L4 to S1 as noted on the October 2016 X-ray.

(B)  With regard to scoliosis, which has been identified as a congenital or developmental defect, was there an additional disability, to include those noted in response to (A), due to disease or injury that was superimposed on such defect during service, to include as a result of being forced into the firing position as noted in the service treatment records or kicked in the back by a superior officer as described by the Veteran?   If so, please identify the additional disability.

(C)  For each back disorder other than scoliosis, to include those noted in response to (A), is it at least as likely as not that such had its onset in service, or is otherwise related to service, to include the Veteran's in-service back complaints, as a result of being forced into the firing position as noted in the service treatment records, and/or kicked in the back by a superior officer as described by the Veteran?

Any opinion expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the November 2016 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




